Per Curiam:

This was an action brought in the district court of Sherman county by John C. Fletcher against the *525Sherman Center Town Company, upon a certain contract for the recovery of $200; and the plaintiff recovering that amount in the district court, with interest and costs, the Sherman Center Town Company then, as plaintiff in error, brought the case to this court for review.
Every material question involved in this case, we think, has already, in effect, been decided by this court in the following cases, to wit: Town Co. v. Morris, 43 Kas. 282; same case, 23 Pac. Rep. 569; Town Co. v. Swigart, 43 Kas. 292; same case, 23 Pac. Rep. 569; Town Co. v. Russell, ante, p. 382. Upon the authority of the foregoing cases, the judgment of the court below will be affirmed.